Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered August 20, 1984, convicting him of criminal possession of a weapon in the third degree, reckless endangerment in the first degree, attempted assault in the third degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, the evidence was legally sufficient to support his convictions of the crimes charged (see, Jackson v Virginia, 443 US 307, 319; People v Contes, 60 NY2d 620, 621; People v Bauer, 113 AD2d 543, 548). Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s motion to set aside the verdict was untimely (see, People v Satloff, 56 NY2d 745, 746); in any event, it was without merit (People v Tucker, 55 NY2d 1, 4).
The summation was not objected to (CPL 470.05 [2]; People v Dordal, 55 NY2d 954, 956) and therefore any claimed error was not preserved for appellate review. In any event, the court’s sua sponte curative charge effectively dispelled any prejudice (see, People v Galloway, 54 NY2d 396, 399).
Finally, we have considered the defendant’s remaining con*615tentions and find them to be without merit. Mangano, J. P., Thompson, Kunzeman and Harwood, JJ., concur.